Citation Nr: 1735503	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Observer



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966 in the United States Navy.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Appellant is the Veteran's surviving spouse. 

The Veteran died in January 2016, during which time, his claim for entitlement to service connection for PTSD remained on appeal. In March 2016, the Appellant filed a Motion of Substitute in accordance with 38 U.S.C.A. § 5121, which in relevant part, provides that "[a] living person who would be eligible to receive accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." In a June 2016 letter, the RO accepted the appellant as a proper substitute.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2017. A copy of the hearing transcript is of record.



FINDING OF FACT

The Veteran's PTSD was not etiologically related to an in-service event; rather, it was more likely than not related to his post-service occupation.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD

The Appellant contends that the Veteran observed trauma to a fellow service-member in-service and developed PTSD due to the event. Then, as part of his experiences as a police officer, his PTSD was aggravated to the point where he sought treatment for the condition. Additionally, she argues that the Veteran's licensed mental health counselor (LMHC), Mr. MW, provided an adequate nexus opinion linking his PTSD to the in-service event. See 2017 Transcript at 5.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of the applicable chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). 

The following provisions apply to claims for service connection of PTSD: 

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The question for the Board is whether the Veteran's diagnosed PTSD, which was present at the time of his death, either began during active service, or is etiologically related to an in-service disease or injury.

The Veteran had a diagnosis of PTSD during pendency of his appeal.

In March 2013, the Veteran was afforded a VA examination assessing PTSD. The examiner diagnosed the Veteran with PTSD based on symptoms of anxiety and sleep disturbances. The Veteran's endorsed stressors were listed as witnessing and accident that resulted in the death of a service-member and exposure to homicide scenes as part of his responsibilities as a police officer.

The Veteran's c-file contains private treatment records confirm the diagnosis of PTSD and continued treatment for the condition from 2007 until 2013.

In March 2013, the accident which the Veteran reported observing was confirmed by a letter from a Vital Records Clerk. The Clerk confirmed the death of service-member WB was the result of trauma from a propeller blade during service. See May 2013 Report of General Information.

The March 2013 SOC indicates that the RO considered the Veteran's lay statements, lay statements of fellow service-member Mr. WT, and the letter from the Vital Records Clerk. As a result, the VA conceded that the Veteran experienced an in-service stressor.

The Board finds, however, that a link between the Veteran's in-service stressor and his experienced symptoms has not been established by medical evidence in accordance with 38 C.F.R. § 3.304(f).

The Appellant, the Veteran's widow, testified that she met the Veteran's in 1972. She acknowledged that the Veteran told her that he witnessed a fellow service-member die as a result of an accident involving a helicopter rotor in March 1965. She stated that she believes his PTSD is related to the accident he observed while in service. She noted that the Veteran would often "shut down," become depressed, have difficulty sleeping, would be afraid of the dark, and would scream in the middle of the night. The Appellant also testified that the Veteran would discuss his experiences as a police officer, which included working with homicides and other police related events.

The Board finds the Appellant is certainly permitted to report her perceptions of the Veteran's mood and his reactions to recalling adverse events, such as the helicopter accident. While the Appellant is competent to report the behaviors she observed in the Veteran, she lacks the necessary education, training, and experience to offer a medical diagnosis or etiology opinion for his claimed condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Furthermore, the Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In a July 2009 memorandum, the Veteran's LMHC, Mr. MW, endorsed that the Veteran began experiencing nightmares about the traumatic event he experienced in-service beginning in 2007. Mr. MW opined that it is as likely as not that the Veteran's PTSD was caused by his experiences in the military. See August 2009 Third Party Correspondence.

In the March 2013 VA examination, the examining psychiatrist endorsed that it would be mere speculation to opine that the Veteran's PTSD was the result of an in-service stressor. She noted that after the potentially traumatic helicopter accident that the Veteran observed during service in 1966, the Veteran was able to obtain a bachelor's degree in 1979, remained in a stable marriage for 37 years, was able to hold a job as a police officer in the New York Police Department (NYPD) for 20 years, and held a job providing security at the Court Room for an additional 15 years until he retired in 2008. She noted that, as per the life events checklist, the Veteran had been exposed to virtually all 17 of its items related to his job as an NYPD police officer. She further concluded that there was no objective evidence linking his current anxiety symptoms to the helicopter accident stressor that occurred in-service.

The United States Court of Appeals for Veterans Claims (Court) has found that when evaluating conflicting medical opinions, the Board must determine the probative value of the medical examination. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Specifically, the Court articulated that the Board may accept expert testimony if: 1) the testimony is based upon sufficient facts or data; 2) the testimony is the product of reliable principles and methods; and 3) the expert witness has applied the principles and methods reliably to the facts of the case. Id. at 115.

The Board finds that it is less likely than not that the Veteran's PTSD was caused or aggravated by witnessing the death of a fellow service-member in-service. The Board gives limited probative weight to the etiology opinion by the Veteran's LMHC that the Veteran's neuropsychiatric symptoms are as likely as not related to his PTSD. The Board notes that the LMHC acknowledges that the symptoms began in 2007, which is 41 years after service. There is no mention of the Veteran's experiences as a police officer or to the fact that he functioned at a high level, both professionally and socially, from the time of his separation until the time he began to experience PTSD symptoms in 2007. The Board finds that the opinion by Mr. MW is not based on sufficient facts and he has not applied the principles and methods reliably to the complete facts of the case

In contrast, the Board gives significant probative weight to the VA psychiatrist who assessed the Veteran's PTSD using the life-events checklist. The VA psychiatrist found that the vast majority of the Veteran's presenting neuropsychiatric symptoms of PTSD were related to events he experienced during his years working as a police officer. The examiner noted the Veteran's experiences in-service as well as occupational stressors post-separation. The Veteran was administered the Disability Benefits Questionnaire (DBQ) and diagnosed with PTSD as a result of the assessments.

The medical evidence fails to link that the Veteran's PTSD symptoms were the result of an in-service stressor. Rather, the medical evidence points to the Veteran's post-separation occupational stressors as being the likely cause of his PTSD. Therefore, entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


